Clark, Judge.
This action was tried in the Civil Court of Fulton County before the court without a jury. At the conclusion of plaintiffs’ presentation of the evidence, defendant moved for a dismissal on the ground that upon the facts and the law plaintiffs had shown no right to relief. See Code Ann. § 81 A-141 (b). The court granted defendant’s motion and rendered judgment against plaintiffs. In doing so, however, there was an oversight because the court failed to comply with the mandatory requirements of Code Ann. § 81A-152 (a) in that there were no findings of fact and statement of conclusions of law. This statute applies to cases in the Civil Court of Fulton County where the amount involved is $300 or more. Spivey v. Mayson, 124 Ga. App. 775 (186 SE2d 154). Accordingly, we must remand this case to the trial court with direction that the present judgment be vacated and necessary findings of fact and conclusions of law be entered as a part of a new judgment. Lawyers Co-operative Publishing Co. v. Bekins Moving &c. Co., 135 Ga. App. 12 (217 SE2d 372); see Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471). Thereafter another appeal may be taken by the losing *201party. Booker v. J. T. Bickers Realty Co., 127 Ga. App. 614 (194 SE2d 490).
Argued September 4, 1975
Decided October 20, 1975.
Joe H. Bynum, Jr., for appellants.
Hicks & Scroggins, John H. Hicks, for appellees.

Appeal remanded with direction.


Pannell, P. J., and Quillian, J., concur.